DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on December 14, 2020; September 15, 2021; and February 8, 2022 are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed capacitive voltage sensor assembly in combination as claimed including:
A second electrode surrounding the second end of the first electrode, the second electrode including a tubular portion having a first end and a second end opposite the first end, and a base portion coupled to the first end of the tubular portion; and
A mass of dielectric insulating material at least partially encapsulating the first electrode and the second electrode, wherein the tubular portion includes a 
With regard to claim 13, the prior art does not teach, suggest or render obvious the claimed capacitive voltage sensor assembly in combination as claimed including:
A second electrode surrounding the second end of the first electrode, the second electrode including a tubular portion having a first end and a second end opposite the first end; and
A mass of dielectric insulating material at least partially encapsulating the first electrode and the second electrode, wherein the tubular portion includes a plurality of cantilevered tabs interconnected at the first end of the second electrode, each tab of the plurality of cantilevered tabs circumferentially separated from an adjacent tab of the plurality of cantilevered tabs to define a gap therebetween at the second end of the second electrode, and wherein the plurality of cantilevered tabs is configured to flex during curing of the mass of dielectric insulating material.
With regard to claim 20, the prior art does not teach, suggest or render obvious the claimed capacitive voltage sensor assembly in combination as claimed including:
A second electrode including a tubular portion arranged coaxially with the longitudinal axis and a base portion located at an end of the tubular portion, the base portion extending transverse to the longitudinal axis; and
A mass of dielectric insulating material at least partially encapsulating the first electrode and the second electrode, wherein the tubular portion and the base portion each include a plurality of through holes, and wherein the tubular portion is configured to flex during curing of the mass of dielectric insulating material.
With regard to claims 2-12 and 14-19, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Peretto (US 2019/0234995 A1) relates to a constructive system comprising a capacitive voltage sensor for detecting the electric field generated by a voltage element of the same capacitive sensor. The constructive system regarding a capacitance electric voltage sensor comprises a source electrode, a shielding tubular body, an electric field sensor and a mass of dielectric insulating material. The electric field sensor comprises at least one first inner sheet and a second outer sheet superimposed and joined together, wherein said first inner sheet is made by means of a conductive metal material, wherein said second outer sheet is made by means of an electrically insulating material, and wherein said second outer sheet made of insulating material 
Handshoe et al. (US 2011/0121820 A1) generally relates to a high voltage sensing capacitor with electrodes having an incomplete or partial overlap and are substantially completely encapsulated within an insulator body.  A high voltage sensing configuration comprises a sensing capacitor that includes: a first electrode having an inner portion and an outer portion, wherein said outer portion is electrically connected to a high voltage busbar of an AC (alternating current) power source, a second electrode having a substantially hollow cylindrical shape that surrounds only a part of said inner portion of said first electrode so as to partially overlap said inner portion while leaving a space between said first and said second electrodes throughout a region of said overlap, an output terminal in electrical contact with said second electrode, and an insulator body of a dielectric material substantially completely encapsulating said inner portion of first electrode, said second electrode, said space between said first and said second electrodes, and said output terminal; and an indicator unit electrically connected to said output terminal so as to receive capacitive current generated by said sensing capacitor when said high voltage busbar is electrically energized and to thereby provide an indication of presence of high voltage on said busbar of said AC power source.  However, Handshoe et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858